DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 17 March 2022, wherein: 
Claims 1, 3, 8, and 10-14 are amended.
Claims 4-7 are previously presented.
Claims 2 and 9 are canceled.
Claims 1, 3-8, and 10-14 are pending.

Specification Objections
The disclosure appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  For instance, a non-limiting example is the use of the term “mind state”.  This is not a characteristically used term in English, and is exacerbated by grammatical and idiomatic errors in the disclosure attempting to describe the term. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-14 are objected to because of the following informalities:  
Regarding claim 10, the limitation “wherein the model management information defines, for the evaluation, space a plurality of coordinate axes” is grammatically incorrect.  The language “for the evaluation space” should have a comma preceding and succeeding it.  Additionally, there should not be a comma between “evaluation” and “space”.
Dependent claims 10-14 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 3, the disclosure fails to provide sufficient written description for “an input interface configured to obtain a plurality of biosignals from each target object, wherein the input interface is coupled to the processor and comprises at least a microphone, a camera, a pulse wave sensor, and wherein the biosignals comprise data related to at least one of a heart rate, voice volume, brain wave, and skin resistance of the target object, the at least one computer configured to:...  periodically obtain, via the input interface, a plurality of biosignals from the plurality of target objects”, and then “calculate, for each target object, a plurality of state values based on the stored time-series biosignals data, wherein the state values are used for evaluating an internal state of a target object who has performed an action” and “calculate a state feature amount using the plurality of state values” in claim 1 and “calculate, on the basis of the model management information, the state feature amount comprising the plurality of state values, wherein the state values correspond to the plurality of coordinate axes of the evaluation space managed by the model management” in claim 3.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the only identified sensing mechanisms in the claim are a microphone, a camera, and a non-descript pulse wave sensor.  However, the disclosure is silent as to which biosignal(s) a pulse wave sensor detects, and the sensing devices are not directly linked to the biosignals identified in Fig. 2.  While one of ordinary skill in the art may assume that a microphone is used to detect the claimed voice volume, the disclosure is silent regarding which devices Applicant is using to detect which biosignal(s).  Furthermore, the specification merely recites a non-descript “pulse wave” but the disclosure is silent regarding which biosignal the pulse wave is of (since one of ordinary skill in the art would understand a pulse wave to merely be a non-sinusoidal waveform).  See, for example, at least line 27 of pg. 7, lines 19-21 of pg. 12, and lines 25-29 of pg. 26 in the specification.  The drawings are also silent regarding a “pulse wave”.  Additionally, the disclosure fails to provide sufficient written description for calculating a state value from any particular biosignal data.  While the specification provides general formulas for various calculations, none of these identify which biosignal data is used to calculate which state value, and subsequently which state feature amount.  Dependent claims 3-7 and 10-14 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 1 and 8, the originally filed disclosure is silent regarding “determining, via the processor, whether the computer stores identification information identifying each target object in a management table that is stored in the storage device” and “generating, via the processor, a new management table in the storage device when the processor determines that the identification information of a target object is not included in the management table, wherein the new management table contains the identification of each target object”.  The closest disclosure is found in line 24 of pg. 10 - line 3 of pg. 11 in the originally filed specification which recites “[t]he data storage unit 121 searches the management table 200 corresponding to the identification information of the person 101. In a case where the management table 200 corresponding to the identification information of the person 101 is not present, the data storage unit 121 generates a new management table 200.”  Searching for the management table corresponding to the identification information of the person is and generating a new management table when one is not found is distinctly different from the new claim limitations of determining whether the computer stores identification information identifying each target object in a management table and generating a new management table when it is determined that the identification information is not included in the management table.  Therefore, this is new matter.  Dependent claims 3-7 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 8 and 10, the disclosure fails to provide sufficient written description for “periodically obtaining, by an input interface connected to at least one computer comprising a processor, a plurality of timestamped biosignals from the plurality of target objects, wherein the plurality of timestamped biosignals comprise at least a voice volume and one or more brain waves and are used for calculating a plurality of state values for evaluating an internal state of a target object who has performed an action” and “calculating, via the processor, a state feature amount made up of the plurality of state values” in claim 8 and “calculating, via the processor, a state feature amount made up of the plurality of state values based on the stored time-series biosignals data for each target object, includes: calculating on the basis of the model management information, by the at least one computer, the state feature amount made up of the plurality of state values corresponding to the plurality of coordinate axes of the evaluation space managed by the model management” in claim 10.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, while one of ordinary skill in the art may assume that a microphone is used to detect the voice volume and a camera is used to detect the facial expression image data, the disclosure is silent regarding which devices Applicant is using to detect which biosignal(s).  Furthermore, the specification merely recites a non-descript “pulse wave” but the disclosure is silent regarding what biosignal the pulse wave is of (since one of ordinary skill in the art would understand a pulse wave to merely be a non-sinusoidal waveform).  See, for example, at least line 27 of pg. 7, lines 19-21 of pg. 12, and lines 25-29 of pg. 26 in the specification.  The drawings are silent regarding a “pulse wave”.  And, the only recited device that is associated with brain function measurement is a near infrared spectroscopy (NIRS) brain measurement device (see line 28 of pg. 7 in the specification), but one of ordinary skill in the art would understand that a NIRS brain measurement device measures blood oxygenation to identify activated regions of the brain, it does not measure brainwaves.  Additionally, the disclosure fails to provide sufficient written description for calculating a state value from any particular biosignal data.  While the specification provides general formulas for various calculations, none of these identify which biosignal data is used to calculate which state value, and subsequently which state feature amount.  Dependent claims 10-14 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The claims are directed to a product and method which fall under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
Independent claim 1 recites determine whether identification information identifying each target object is being stored in a management table that is stored; generate a new management table when it is determined that the identification information of a target object is not included in the management table, wherein the new management table contains the identification of each target object; periodically obtain a plurality of biosignals from the plurality of target objects and a timestamp for each biosignal obtained; store, for each target object, biosignals as time-series data, and identification information identifying each target object; calculate, for each target object, a plurality of state values based on the stored time-series biosignals data, wherein the state values are used for evaluating an internal state of a target object who has performed an action; calculate a state feature amount made up of the plurality of state values; and generate display information on the basis of the state feature amount, wherein the display information visually illustrates a similarity of the internal state of each of the plurality of target objects by displaying a positional relationship of the internal state of each of the plurality of target objects in an evaluation space.  Independent claim 8 recites periodically obtaining a plurality of timestamped biosignals from the plurality of target objects, wherein the plurality of timestamped biosignals comprise at least a voice volume and one or more brain waves and are used for calculating a plurality of state values for evaluating an internal state of a target object who has performed an action; storing the timestamped biosignals as time-series data, and identification information identifying each target object; determining whether identification information identifying each target object is being stored in a management table that is stored; generating a new management table when it is determined that the identification information of a target object is not included in the management table, wherein the new management table contains the identification of each target object; calculating a state feature amount made up of the plurality of state values based on the stored time-series biosignals data for each target object; and generating display information on the basis of the state feature amount, wherein the display information visually illustrates a similarity of the internal state of each of the plurality of target objects by displaying a positional relationship of the internal state of each of the plurality of targets in an evaluation space.  The dependent claims further recite storing model management information for managing a model, the model management information comprising information for managing the evaluation space, wherein the model management information defines, for the evaluation space, a plurality of coordinate axes, wherein each of the plurality of coordinate axes corresponds to each of the plurality of state values; calculating, on the basis of the model management information, the state feature amount made up of the plurality of state values corresponding to the plurality of coordinate axes of the evaluation space managed by the model management information; calculating a distance between the internal state of the each of the plurality of target objects using a function that inputs the state feature amount as a vector; calculating a distance space using the distance as the evaluation space; and generate the display information including the distance; or calculating a degree of empathy indicating a similarity of the internal state of the each of the plurality of target objects on the basis of the distance; and generating the display information including the degree of empathy; or storing a calculation history of the state feature amount; calculating a change amount in the state feature amount of the target object as a stability based on the calculation history of the state feature amount; and generating the display information including the stability; or determining whether the action is valid on the basis of the distance; and generate the display information including the determination result; or storing a calculation history of the state feature amount; predicting a state feature amount of the target object when a next action is performed based on the calculation history of the state feature amount; and generating the display information including the prediction result.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing it, and outputting the results of the collection and analysis.   This collection, analysis, and outputting of results also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) but for the recitation of generic computer components.  The recitation of the computer components in this claim does not negate the mental nature of these limitations because the claim here merely uses the computer as a tool to perform the otherwise mental processes. See MPEP 2106.04(a)(2)(III)(C)-(D).  Additionally, the claims amount to the abstract idea grouping of mathematical concepts because at least the calculating steps of claims 1, 3-5, 8, and 10-12, the determining step of claim 6 and 13, and the predicting step of claims 7 and 14 recite mathematical calculations.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See MPEP 2106.04(a)(2)(I)(C).  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), at least one computer (claims 1 and 8), a processor (claim 1), a storage device (claims 1 and 8), an input interface (claims 1 and 8), a microphone (claim 1), a camera (claim 1), a pulse wave sensor (claim 1), and identifying that the biosignals comprise data related to at least of a heart rate, voice volume, brain wave, and skin resistance (claim 1) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality.  This is at least evidenced by the manner in which these elements are disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a).  See, for example, at least Fig. 1 which illustrates the components identified above as non-descript black boxes or stock images, and at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 9, and line 6 of pg. 29 - line 5 pf pg. 30 in the specification which recite these elements as non-descript or stock.  In particular, line 6 of pg. 29 - line 5 of pg. 30 identify that the hardware elements identified above are unnecessary as their functions “may be realized by program codes of software” which “can be implemented by a wide range of programming and scripting languages” and are not stored in any particular means.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed obtaining, calculating, generating, determining, predicting, displaying and storing are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  As identified in the preamble, the claims are merely directed to evaluating information (“evaluating actions performed by a plurality of target objects to achieve communication”).  Additionally, the input interface comprising at least a microphone, a camera, and a pulse wave sensor, as recited and organized, merely add insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea). In its current configuration, the input interface device performs as it would for any evaluation system.  This is evidenced in at least Fig. 1 which identifies the input interface as a non-descript black box with no further illustration of functionality and at least lines 24-28 of pg. 7 in the specification which merely identify that the input interface is a device that obtains a biosignal from a person and merely includes non-descript sensing devices without any further description.  Furthermore, the disclosure is silent regarding linking which sensing devices obtain which biosignals, and in particular is silent regarding what biosignal is obtained with a non-descript pulse wave sensor.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For instance, while the claims indicate that the claimed invention relates to evaluating actions performed by a plurality of target objects to achieve communication, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, storing processing, displaying data). BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a).  See, for example, at least Fig. 1 which illustrates the components (identified in Step 2A, Prong 2) as non-descript black boxes or stock images, and at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 9, and line 6 of pg. 29 - line 5 pf pg. 30 in the specification which also recite these elements as non-descript or stock.  In particular, line 6 of pg. 29 - line 5 of pg. 30 identify that the hardware elements identified above are unnecessary as their functions “may be realized by program codes of software” which “can be implemented by a wide range of programming and scripting languages” and are not stored in any particular means.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more.  For instance, the input interface, as recited and organized, is merely adding insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) as it is merely performing the step of gathering data for use in a claimed process.  See MPEP 2106.05(g).  In its current configuration, the input interface is not limited in any specific manner by defining any specific structure or particular algorithm for achieving the recited result, and thus is not interpreted as a technical improvement to the input interface.  This would also apply to the other additional elements that lack meaningful detail beyond generally linking a computer system to the abstract idea.  This is evidenced in at least Fig. 1 which identifies the input interface as a non-descript black box with no further illustration of functionality and at least lines 24-28 of pg. 7 in the specification which merely identify that the input interface is a device that obtains a biosignal from a person and merely includes non-descript sensing devices without any further description.  Furthermore, the disclosure is silent regarding linking which sensing devices obtain which biosignals, and in particular is silent regarding what biosignal is obtained with a non-descript pulse wave sensor.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, filed 17 March 2022, with respect to the claim objections have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these claim objections have been withdrawn.  However, the amendments necessitate new objections.

Applicant’s arguments, filed 17 March 2022, with respect to the rejections of the claims under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate these rejections.  Therefore, these rejections have been withdrawn.  However, the amendments necessitate new rejections under 35 USC 112(a).

Applicant’s arguments, filed 17 March 2022, with respect to the rejection of claims 8 and 10-14 under 35 USC 112(a), new matter regarding facial expression image data, have been fully considered.  The amendments to claim 8 obviate this rejection.  Therefore, this rejection has been withdrawn.  

Applicant's remaining arguments filed 17 March 2022have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objections to the specification, Applicant asserts that the amendments to the specification obviate the objections. Applicant further asserts that the specification is adequate to ensure that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent and is adequate to ensure any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.
Examiner respectfully disagrees.  While the most recent submitted amendments aid clarity for those amended sections, the remainder of the disclosure could use similar attention as it appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Additionally, as identified in the updated objections to the specification above and the prosecution history at large, care should be taken to identify all amendments made with the appropriate markings.  For instance, the text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived (e.g., deletion of the number "4" must be shown as [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as).  See MPEP 714.  Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that lines 18-23 of pg. 12 in the specification enables one of ordinary skill in the art to understand that a pulse wave sensor measures brain waves.
Examiner respectfully disagrees.  Lines 18-23 of pg. 12 recite, in their entirety, 
“In a case where the Russell's circumplex model of emotions is used, it is considered that a pulse wave is correlated with the axis of ‘pleasant-unpleasant’ such that a small pulse wave indicates an unpleasant state and a large pulse wave indicates a pleasant state. Moreover, it is considered that a brain wave is correlated with the axis of ‘activation-deactivation’ such that a larger brain wave indicates a more alert state.”
Thus, the specification, at best, merely recites in results-based language that a small pulse wave indicates an unpleasant state and a large pulse wave indicates a pleasant state.  However, the disclosure is silent regarding what a pulse wave is of in the instant application.  There is nothing in the following sentence regarding a brain wave being correlated with the axis of activation-deactivation that links a brain wave to a pulse wave.
Applicant also asserts that one skilled in the art would understand, based on the disclosure, that the “input interface includes, for example, a microphone, a camera, a depth sensor (a distance sensor), an eye-gaze input sensor, a pulse wave sensor, a body temperature sensor, an electrocardiogram sensor, and a near infrared spectroscopy (NIRS) brain measurement device” as recited in lines 25-28 of pg. 7 in the specification, and that one of ordinary skill in the art would additionally understand the appropriate input interface based on the measured biosignal.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  As identified in the rejections above, the disclosure fails to provide sufficient description for which sensor inputs which biosignal data, and more importantly, for linking which biosignal data to which state value, and subsequently which state feature amount.
Applicant follows with asserting that the specification discloses 14 formulas and states that a relationship between a state value and a biosignal is defined using a mathematical formula or the like.  The definition information is stored in the model management information 133, for example.  All or some state values may be defined as the values of the biosignal itself.”  Regarding calculating pulse waves or brain waves, Applicant asserts that the specification discloses use of Russell’s circumplex model of emotions, and that each of the 14 formulas enables a person of ordinary skill in the art to calculate one or more state values.
Examiner respectfully disagrees.  As identified in the rejection above, while the specification provides general formulas (Applicant’s asserted 14) for various calculations, none of these identify which biosignal data is used to calculate which state value, and subsequently which state feature amount.  Furthermore, Russell’s circumplex model of emotions is merely a two-axes coordinate system which the disclosure fails to link the biosignals to in order to determine an emotional state of the person (i.e., target object) at least due to the absence of disclosure of using which biosginal to calculate which state value, and subsequently which state feature amount.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims are not directed to an abstract idea, but rather to systems and methods “for evaluating actions performed by a plurality of target objects perform to achieve communication.”  Here, Applicant recites claim limitations and then asserts this is not an abstract idea and is not by itself a building block of human ingenuity, a fundamental economic practice, a method of organizing human activity, an idea of itself, or a mathematical relationship/formula.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.  Furthermore, a determination of whether the claims are a building block of human ingenuity, a fundamental economic practice, a method of organizing human activity, an idea of itself, or a mathematical relationship/formula are not the determinations of the 2-step analysis for subject matter eligibility under 35 USC 101.   First, the claimed invention must be to one of the four statutory categories, which are identified as processes, machines, manufactures, and compositions of matter.  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature).  See MPEP 2106.  Applicant is directed to the rejection above which identifies under Step 2A, Prong 1, the recited judicial exception, and assesses the additional elements both individually, and as a whole, to not integrate the judicial exception into a practical application under Step 2A, Prong 2, and not add significantly more to the judicial exception under Step 2B.
Applicant also asserts that the claims clearly go far beyond reciting a mathematical concept.  Here Applicant attempts to provide an example that the amended claims recite “at least one computer comprising a processor, a storage device coupled to the processor, and an input interface configured to obtain a plurality of biosignals from each target object, wherein the input interface is coupled to the processor and comprises at least a microphone, a camera, and a pulse wave sensor, and wherein the biosignals comprise data related to at least one of a heart rate, voice volume, brain wave, and skin resistance of the target object.”  Then, Applicant asserts that the amended claims recite limitations that include improvements to the functioning of the computer itself, and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Examiner respectfully disagrees.  Applicant’s assertion of improvements to the functioning of the computer itself and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment are merely conclusory statements made without evidentiary support, and are therefore not persuasive.  Merely reciting elements (a computer, a processor, a storage device, and an input interface device comprising at least a microphone, a camera, and a pulse wave sensor) at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, storing, processing, and displaying data) has been repeatedly identified as not an integration into a practical application nor adding significantly more to the judicial exception.  See MPEP 2106.04(d) and 2106.05.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715   

/JAMES B HULL/Primary Examiner, Art Unit 3715